t c memo united_states tax_court julie a oderio petitioner v commissioner of internal revenue respondent docket no filed date julie a oderio pro_se kaelyn j romey for respondent memorandum findings_of_fact and opinion haines judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and a dollar_figure accuracy-related_penalty under all amounts are rounded to the nearest dollar sec_6662 for there are two issues for decision the first issue is whether petitioner is entitled to a rental loss deduction for the second issue is whether petitioner is liable for the accuracy-related_penalty findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts together with the attached exhibits is incorporated herein by this reference petitioner resided in california when the petition was filed petitioner was married to and lived with jason oderio at all relevant times during petitioner worked full time as an employee for rreef a real_estate investment_company and did not own more than a interest in rreef also in petitioner had a rental property in san jose california rental property petitioner filed an income_tax return for on the return she claimed a filing_status of married_filing_separately and a deduction for a rental loss of dollar_figure rental loss with respect to the rental property john deboni prepared petitioner’s return mr deboni did not testify and the record does not otherwise reflect his credentials unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the taxable_year at issue and all rule references are to the tax_court rules_of_practice and procedure respondent issued petitioner a deficiency_notice disallowing the claimed rental loss deduction petitioner filed a petition with this court challenging respondent’s determination i burden_of_proof opinion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving otherwise rule a see 290_us_111 the burden_of_proof may shift to the commissioner if the taxpayer proves that he or she has satisfied certain requirements sec_7491 see 122_tc_143 petitioner has neither claimed that the burden shifts to respondent nor shown that she complied with the requirements of sec_7491 the burden_of_proof therefore remains on petitioner see rule a ii disallowed rental loss deduction taxpayers are allowed deductions for certain business and investment_expenses under sec_162 and sec_212 however sec_469 generally disallows the current deduction of any passive_activity_loss a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for that year over the aggregate income from all passive activities for the year sec d a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 rental_activity is generally treated as per se passive regardless of whether the taxpayer materially participates sec_469 however the rental_activity of a taxpayer is not treated as per se passive if the taxpayer satisfies the requirements of sec_469 sec_469 a taxpayer meets the requirements of sec_469 if he or she establishes the following i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates in the case of a joint_return the requirements of the preceding sentence are satisfied if and only if either spouse separately satisfies such requirements for purposes of the preceding sentence activities in which a spouse materially participates shall be determined under subsection h sec_469 and ii petitioner concedes that she does not separately satisfy the requirements of sec_469 however she argues that her spouse does and therefore she satisfies them too petitioner relies on sec_1_469-9 income_tax regs and sec_1_469-5t temporary income_tax regs fed reg date as support for her argument she contends that under those regulations her spouse’s efforts are attributable to her for purposes of satisfying the requirements of sec_469 regardless of whether the spouses file a joint_return we disagree sec_1_469-5t temporary income_tax regs supra treats the participation of a taxpayer’s spouse in an activity as participation by the taxpayer for purposes of sec_469 and its regulations without regard to whether the spouses file a joint_return sec_1_469-9 income_tax regs clarifies the scope of attribution as it relates to satisfying the requirements of sec_469 it provides in pertinent part spouses filing a joint_return are qualifying taxpayers only if one spouse separately satisfies both requirements of sec_469 in determining the real_property trades_or_businesses in which a married taxpayer materially participates but not for any other purpose under this paragraph c work performed by the taxpayer’s spouse in a trade_or_business is treated as work performed by the taxpayer under sec_1_469-5t regardless of whether the spouses file a joint_return for the year emphasis added the rental real_estate activity of a qualifying taxpayer under sec_1_469-9 income_tax regs is exempt from per se passive_activity_loss treatment sec_1_469-9 income_tax regs the parenthetical but not for any other purpose under this paragraph c limits the use of spousal attribution under sec_1_469-5t temporary income_tax regs supra for purposes of satisfying the sec_469 requirements to the material_participation requirements of that section thus while the sections petitioner cites do allow for spousal attribution with respect to the material_participation requirements of sec_469 they do not as she contends allow for spousal attribution for purposes of meeting its other requirements namely that a taxpayer perform more than one half of his or her personal services and more than hours in real_estate trades_or_businesses respondent argues that because petitioner did not file a joint_return with her spouse she cannot satisfy the sec_469 requirements through her spouse and must separately satisfy them herself we agree the flush language of sec_469 generally states that a taxpayer must separately satisfy its requirements it provides an exception to this general_rule i n the case of a joint_return sec_469 in that special circumstance a taxpayer’s rental_activity is not treated as a per se passive_activity if either spouse meets its requirements id we are mindful of the statutory canon of construction expressio unius est exclusio alterius meaning that if a statute provides specific exceptions to a general_rule we may infer that congress intended to exclude any further exceptions ‘in the absence of contrary legislative intent ’ 499_us_160 quoting 446_us_608 68_tc_413 aff’d sub nom 589_f2d_123 3d cir petitioner does not cite any contrary legislative intent nor do we find any consequently the canon expressio unius est exclusio alterius applies and allows us to infer that congress did not intend any further exceptions to the requirements under sec_469 it follows that taxpayers not filing a joint_return must separately satisfy the requirements of sec_469 our interpretation of sec_469 is bolstered by another well- accepted statutory canon of construction that a statute ought to be construed so that no clause sentence or word is rendered superfluous void or insignificant 533_us_167 see also 412_us_609 a ll parts of a statute if at all possible are to be given effect petitioner’s interpretation of sec_469 would render meaningless the words i n the case of a joint_return that is if a married taxpayer satisfies the sec_469 requirements by virtue of his or her spouse’s satisfying them irrespective of a joint return’s being filed then the words i n the case of a joint_return would not limit modify or otherwise perform any function in the statute we hold that a married taxpayer filing separately must separately satisfy the requirements of sec_469 to avoid per se passive_activity_loss treatment because petitioner has conceded that she does not separately meet all the requirements of sec_469 we sustain respondent’s determination disallowing the rental loss deduction iii accuracy-related_penalty we now turn to respondent’s determination that petitioner is liable for an accuracy-related_penalty on her underpayment for substantially understating her income_tax_liability sec_6662 and b imposes a accuracy-related_penalty upon any underpayment_of_tax resulting from a substantial_understatement_of_income_tax an understatement of income_tax is substantial if it exceeds the we note that petitioner is not entitled to deduct her rental losses under sec_469 because she was married and living with her spouse in see sec_469 respondent also determined that petitioner was liable for the accuracy- related penalty because her underpayment was attributable to negligence or disregard of rules or regulations we need not address this ground for imposing the penalty because of our holding that petitioner substantially understated her income_tax for greater of of the tax required to be shown on the return or dollar_figure sec_6662 under sec_7491 respondent bears the burden of production with respect to petitioner’s liability for any accuracy-related_penalty to meet this burden respondent must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty see 116_tc_438 once respondent sustains his burden of production however petitioner bears the burden of proving that the penalty is unwarranted by establishing an affirmative defense such as reasonable_cause or substantial_authority see id pincite petitioner’s understatement of income_tax as reflected in the notice_of_deficiency is greater than both dollar_figure and of the tax required to be shown on the return for accordingly respondent has met his burden of production the accuracy-related_penalty is not imposed with respect to any portion of the underpayment_of_tax if the taxpayer can establish that he acted with reasonable_cause and in good_faith with respect to that portion sec_6664 the burden is upon the taxpayer to prove reasonable_cause see higbee v commissioner t c pincite we determine whether a taxpayer acted with reasonable_cause and in good_faith by considering the pertinent facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability the taxpayer’s knowledge and experience and the reliance on the advice of a professional sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability id petitioner seeks to defend against the accuracy-related_penalty by asserting that she relied on a tax professional in filing her return reliance upon the advice of a professional may demonstrate a taxpayer acted with reasonable_cause and in good_faith 115_tc_43 aff’d 299_f2d_221 3d cir 89_tc_849 aff’d 904_f2d_1011 5th cir aff’d 501_us_868 see sec_1_6664-4 income_tax regs however a taxpayer’s reliance upon the advice of a professional does not automatically constitute reasonable_cause neonatology assocs p a v commissioner t c pincite see sec_1_6664-4 income_tax regs for a taxpayer to reasonably rely on the advice of a professional the taxpayer must show the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment neonatology assocs p a v commissioner t c pincite petitioner contends that she relied on mr deboni to prepare her return correctly however petitioner did not call mr deboni as a witness nor did she introduce evidence which would establish that mr deboni possessed the requisite expertise even assuming he did petitioner did not show that she sought or received specific advice concerning her decision to claim the rental loss deduction on a separately filed tax_return for the mere fact that because a tax professional has prepared a tax_return does not mean that he or she has opined on any or all of the items reported on the return see id pincite finally assuming mr deboni advised petitioner on her decision to claim the rental loss deduction petitioner has failed to show among other things that any such advice was based on all the facts and circumstances all the relevant facts were disclosed and any such advice was based on reasonable factual or legal assumptions we find petitioner has not met her burden to show she reasonably relied in good_faith on advice from mr deboni in claiming the rental loss deduction on her return accordingly we sustain respondent’s accuracy-related_penalty determination for in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
